                 Case 5:20-cv-00770-TWD Document 14 Filed 08/04/21 Page 1 of 2

=================================================================================

                               * * * * * UNITED STATES DISTRICT COURT * * * * *

                  NORTHERN                         DISTRICT OF                     NEW YORK

                                                                           JUDGMENT IN A CIVIL CASE
NATASHA MARIA SUPENSKY,
                                                                           CASE NO. 5:20-CV-770 (TWD)
                 Plaintiff,

-vs-


COMMISSIONER OF SOCIAL SECURITY,


                 Defendant.




   X         DECISION by COURT. This action came before the Court and a decision has been rendered.


IT IS ORDERED AND ADJUDGED, Plaintiff’s motion for judgment on the pleadings is GRANTED; and it is further ORDERED AND
ADJUDGED, Defendant’s motion for judgment on the pleadings is DENIED; and it is further ORDERED AND ADJUDGED, Defendant’s
Decision denying Plaintiff disability benefits is VACATED and this case is REMANDED pursuant to Sentence 4 of 42 U.S.C. §405(g) for
further proceedings in accordance with the Decision and Order signed by Hon. Thérèse Wiley Dancks, U.S. Magistrate Judge, on August
4, 2021.



DATE: August 4, 2021




                                                                     s/Suzanne Gunter
                                                            By:
                                                                                DEPUTY CLERK
                        Case 5:20-cv-00770-TWD Document 14 Filed 08/04/21 Page 2 of 2

                                                                             bythisRule measured fromthe entryof the order disposing of the last
Federal Rules of Appellate Procedure                                         such remaining motion.
Rule 4. Appeal as of Right                                                   (5) Motion for Extension of Time.
                                                                             (A) The district court may extend the time to file a notice of appeal
(a) Appeal in a Civil Case.                                                  if:
                                                                             (i) a partyso moves no later than 30 days after the time prescribed
1. (1) Time for Filing a Notice of Appeal.                                   by this Rule 4(a) expires; and
(A) In a civil case, except as provided in Rules 4(a)(1)(B), 4(a)(4), and    (ii) regardless of whether its motion is filed before or during the 30
4(c), the notice of appeal required by Rule 3 must be filed with the         days after the time prescribed by this Rule 4(a) expires, that party
district clerk within 30 days after entry of the judgment or order           shows excusable neglect or good cause.
appealed from.
                                                                             (B) A motion filed before the expiration of the time prescribed in
(B) The notice of appeal maybe filed byanypartywithin60 days after           Rule 4(a)(1) or (3) may be ex parte unless the court requires
entry of the judgment or order appealed from if one of the parties is:       otherwise. If the motion is filed after the expiration of the prescribed
(i) the United States;                                                       time, notice must be given to the other parties in accordance with
(ii) a United States agency;                                                 local rules.
(iii) a United States officer or employee sued in an official capacity; or   (C) No extension under this Rule 4(a)(5) may exceed 30 days after
(iv) a current or former United States officer or employee sued in an        the prescribed time or 14 days after the date when the order granting
individual capacityfor an act oromission occurringin connection with         the motion is entered, whichever is later.
duties performed on the United States'behalf — including all instances
in which the United States represents that person when the judgment or       (6) Reopening the Time to File an Appeal. The district court may
order is entered or files the appeal for that person.                        reopen the time to file an appeal for a period of 14 days after the date
                                                                             when its order to reopen is entered, but only if all the following
(C) An appeal from an order granting or denying an application for a         conditions are satisfied:
writ of error coram nobis is an appeal in a civil case for purposes of
Rule 4(a).                                                                   (A) the court finds that the moving party did not receive notice under
                                                                             Federal Rule of Civil Procedure 77 (d) of the entry of the judgment
(ii) Filing Before Entry of Judgment. A notice of appeal filed after the     or order sought to be appealed within 21 days after entry;
court announces a decision or order—but before the entry of the
judgment ororder—is treatedas filed on the date of and after the entry.      (B) the motion is filed within 180 days after the judgment or order is
                                                                             entered orwithin14days after the movingpartyreceives notice under
(iii) Multiple Appeals. If one party timely files a notice of appeal, any    Federal Rule of Civil Procedure 77 (d) of the entry, whichever is
other party may file a notice of appeal within 14 days after the date        earlier; and
whenthe first notice was filed, or withinthe time otherwise prescribed
by this Rule 4(a), whichever period ends later.                              (C) the court finds that no party would be prejudiced.
(iv) Effect of a Motion on a Notice of Appeal.                               (7) Entry Defined.
(A) If a party timely files in the district court any of the following       (A) A judgment or order is entered for purposes of this Rule 4(a):
motions under the Federal Rules of Civil Procedure, the time to file an      (i) if Federal Rule of Civil Procedure 58 (a) does not require a
appeal runs for all parties from the entry of the order disposing of the     separate document, whenthe judgment or order is entered in the civil
last such remaining motion:                                                  docket under Federal Rule of Civil Procedure 79 (a); or
(i) for judgment under Rule 50(b);                                           (ii) if Federal Rule of Civil Procedure 58 (a) requires a separate
(ii) to amend or make additional factual findings under Rule 52(b),          document, when the judgment or order is entered in the civil docket
whether or not granting the motion would alter the judgment;                 under Federal Rule of Civil Procedure 79(a) and when the earlier of
                                                                             these events occurs:
(iii) for attorney's fees under Rule 54 if the district court extends the
time to appeal under Rule 58;                                                • the judgment or order is set forth on a separate document, or
(iv) to alter or amend the judgment under Rule 59;                           • 150 days have run from entry of the judgment or order in the civil
                                                                             docket under Federal Rule of Civil Procedure 79 (a).
(v) for a new trial under Rule 59; or
                                                                             (B) A failure to set forth a judgment or order on a separate document
(vi) for relief under Rule 60 if the motion is filed no later than 28        when required by Federal Rule of Civil Procedure 58 (a) does not
days after the judgment is entered.                                          affect the validity of an appeal from that judgment or order.
(B)(i) If a party files a notice of appeal after the court announces or
enters a judgment—but before it disposes of anymotion listed in Rule
4(a)(4)(A)—the notice becomes effective to appeal a judgment or
order, in whole or in part, when the order disposing of the last such
remaining motion is entered.
(ii) A party intending to challenge an order disposing of any motion
listed in Rule 4(a)(4)(A), or a judgment's alteration or amendment
upon sucha motion, mustfile a notice of appeal, or an amended notice
of appeal—in compliance with Rule 3(c)—withinthe time prescribed
